J-S63016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.S., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: A.J., MOTHER

                                                 No. 1928 EDA 2015


                Appeal from the Order Entered May 12, 2015
              In the Court of Common Pleas of Monroe County
                   Orphans’ Court at No(s): 18 OCA 2015

IN THE INTEREST OF: M.S., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: A.J., MOTHER

                                                 No. 1933 EDA 2015


                Appeal from the Order Entered May 12, 2015
              In the Court of Common Pleas of Monroe County
                   Orphans’ Court at No(s): 19 OCA 2015

IN THE INTEREST OF: C.S., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: A.J., MOTHER

                                                 No. 1934 EDA 2015


                Appeal from the Order Entered May 12, 2015
              In the Court of Common Pleas of Monroe County
                   Orphans’ Court at No(s): 20 OCA 2015
J-S63016-15




IN THE INTEREST OF: S.S., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: A.J., MOTHER

                                                     No. 1935 EDA 2015


                  Appeal from the Order Entered May 12, 2015
                In the Court of Common Pleas of Monroe County
                     Orphans’ Court at No(s): 21 OCA 2015


BEFORE: DONOHUE, J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                         FILED NOVEMBER 23, 2015

       Appellant, A.J. (Mother), appeals from the May 12, 2015 orders

involuntarily terminating her parental rights to four children, C.S., M.S.,

S.S.1, and S.S.2 (collectively, the Children).1     After careful review, we

affirm.

       In its opinion pursuant to Pennsylvania Rule of Appellate Procedure

1925(a), the orphans’ court fully and correctly set forth the factual and
____________________________________________


1
    C.S., a female, was born in January 2006, M.S., a male, was born in
November 2007, S.S.1, a female, was born in February 2009, and S.S.2, a
female, was born in September 2013. As two of the children have the
initials S.S., we have elected to refer to the older daughter as S.S.1, and the
younger daughter as S.S.2. Mother’s rights to five other biological children
have also been terminated; however, those children are not the subjects of
this appeal.




                                           -2-
J-S63016-15


procedural history of this case, which we adopt herein. See Orphans’ Court

Opinion, 7/22/15, at 1-9.

        On May 12, 2015, the orphans’ court involuntarily terminated the

parental rights of Mother and B.S. (Father)2 pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8), and (b).3 On June 11, 2015, Mother timely filed

notices of appeal and concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i), which this Court consolidated sua

sponte. See generally Pa.R.A.P. 513.

        On appeal, Mother raises the following issue for our review.

              1. Whether the [orphans’] [c]ourt erred by
              terminating the parental rights of Mother, where
              there was no clear and convincing evidence that
              established statutory grounds for termination of
              parental rights under 23 Pa.C.S.A. § 2511(a)(1), (2),
              (5), (8), and (b), and where termination does not
              serve the developmental, physical and emotional
              needs of the [C]hildren?

Mother’s Brief at 4.

        Our review is guided by the following well-settled law.

              The standard of review in termination of parental
              rights cases requires appellate courts to accept the
              findings of fact and credibility determinations of the
              trial court if they are supported by the record. If the
              factual findings are supported, appellate courts
____________________________________________


2
    Father did not file notices of appeal, and he is not a party to this appeal.
3
  We note that the Guardian Ad Litem, at the conclusion of the termination
hearing, recommended the involuntary termination of Mother’s parental
rights to the Children. N.T., 5/4/15, at 86-87.



                                           -3-
J-S63016-15


            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration      of    manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

                                       -4-
J-S63016-15


       Instantly, we conclude that the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows.4

              § 2511. Grounds for involuntary termination

              (a) General Rule.—The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:

                                               …

                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
                     conditions and causes of the incapacity, abuse,
                     neglect or refusal cannot or will not be
                     remedied by the parent.

                                                   …

              (b)    Other     considerations.--The      court   in
              terminating the rights of a parent shall give primary
              consideration to the developmental, physical and
              emotional needs and welfare of the child. The rights
____________________________________________


4
  This Court need only agree with any one subsection of 23 Pa.C.S.A.
§ 2511(a), along with Section 2511(b), in order to affirm the termination of
parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en
banc). Therefore, in light of our disposition as to Section 2511(a)(2), we
need not consider Mother’s arguments with respect to Section 2511(a)(1).
We further conclude that termination pursuant to Section 2511(a)(5) and (8)
was not proper because Mother was incarcerated at the time of the
Children’s placement. See In re C.S., 761 A.2d 1197, 1200 (Pa. Super.
2000) (en banc) (stating that Section 2511(a)(5) and (8) did not provide a
basis for terminating the father’s parental rights when he was incarcerated
at the time of the child’s removal from the mother’s care); accord In re
Z.P., 994 A.2d 1108, 1123 n.2 (Pa. Super. 2010).



                                           -5-
J-S63016-15


             of a parent shall not be terminated solely on the
             basis of environmental factors such as inadequate
             housing, furnishings, income, clothing and medical
             care if found to be beyond the control of the parent.
             With respect to any petition filed pursuant to
             subsection (a)(1), (6) or (8), the court shall not
             consider any efforts by the parent to remedy the
             conditions described therein which are first initiated
             subsequent to the giving of notice of the filing of the
             petition.

23 Pa.C.S.A. § 2511(a)(2), (b). “The grounds for termination [of parental

rights under Section 2511(a)(2),] due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

       In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme

Court addressed the relevance of incarceration in termination decisions

under Section 2511(a)(2).      The S.P. Court held that “incarceration is a

factor, and indeed can be a determinative factor, in a court’s conclusion that

grounds for termination exist under [Section] 2511(a)(2) where the

repeated and continued incapacity of a parent due to incarceration has

caused the child to be without essential parental care, control or subsistence

and that the causes of the incapacity cannot or will not be remedied.” Id. at

828.

       With respect to Section 2511(b), the requisite analysis is as follows.

             Subsection 2511(b) focuses on whether termination
             of   parental  rights   would  best   serve   the
             developmental, physical, and emotional needs and

                                      -6-
J-S63016-15


           welfare of the child. In In re C.M.S., 884 A.2d
           1284, 1287 (Pa. Super. 2005), this Court stated,
           “Intangibles such as love, comfort, security, and
           stability are involved in the inquiry into the needs
           and welfare of the child.” In addition, we instructed
           that the trial court must also discern the nature and
           status of the parent-child bond, with utmost
           attention to the effect on the child of permanently
           severing that bond. Id. However, in cases where
           there is no evidence of a bond between a parent and
           child, it is reasonable to infer that no bond exists.
           In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
           2008). Accordingly, the extent of the bond-effect
           analysis necessarily depends on the circumstances of
           the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     On appeal, Mother argues that the record evidence does not support

the termination of her parental rights pursuant to Section 2511(a)(2).

Specifically, Mother asserts the orphans’ court abused its discretion in

finding that she “had not made sufficient efforts to secure appropriate

housing and employment…” Mother’s Brief at 9.

     Upon careful review, we discern no abuse of discretion by the orphans’

court in terminating Mother’s parental rights pursuant to Section 2511(a)(2).

As such, we adopt the orphans’ court’s Rule 1925(a) opinion as dispositive of

Mother’s issue.   See Orphans’ Court Opinion, 7/22/15, at 24 (finding, in

part, that “Mother has consistently been unable to obtain and maintain

either suitable housing or employment.       She has also continued to use

drugs, was irregular with drug testing and appears to have manipulated the

most recent [drug] screens she provided…”)


                                    -7-
J-S63016-15


      With respect to Section 2511(b), Mother asserts the orphans’ court

abused its discretion because the record shows she “has continued love,

protection and concern for [the C]hildren, and that the bond between Mother

and [the C]hildren is very strong, and in her words ‘unbreakable.’” Mother’s

Brief at 9-10.

      Our Supreme Court has explained that, “the mere existence of a bond

or attachment of a child to a parent will not necessarily result in the denial of

a termination petition.” T.S.M., supra. Indeed, in considering the affection

a child may have for his or her natural parents, this Court has held as

follows.

            [C]oncluding a child has a beneficial bond with a
            parent simply because the child harbors affection for
            the parent is not only dangerous, it is logically
            unsound. If a child’s feelings were the dispositive
            factor in the bonding analysis, the analysis would be
            reduced to an exercise in semantics as it is the rare
            child who, after being subject to neglect and abuse,
            is able to sift through the emotional wreckage and
            completely disavow a parent…. Nor are we of the
            opinion that the biological connection between [the
            parent] and the children is sufficient in [and] of
            itself, or when considered in connection with a child’s
            feeling toward a parent, to establish a de facto
            beneficial bond exists. The psychological aspect of
            parenthood is more important in terms of the
            development of the child and its mental and
            emotional health than the coincidence of biological or
            natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted).

      This Court has also stated as follows.

                                      -8-
J-S63016-15


           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. Additionally, this Court
           stated that the trial court should consider the
           importance of continuity of relationships and whether
           any existing parent-child bond can be severed
           without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     Instantly, upon careful review, we discern no abuse of discretion by

the orphans’ court in terminating Mother’s parental rights pursuant to

Section 2511(b).   As such, we adopt the orphans’ court’s Rule 1925(a)

opinion as dispositive of Mother’s issue with respect to Section 2511(b).

See Orphans’ Court Opinion, 7/22/15, at 27 (finding, in part, that “there

was some evidence of a bond between Mother and the Children”, but that

terminating Mother’s parental rights would serve the developmental,

physical, and emotional needs and welfare of the Children).

     Based on the foregoing, we conclude the orphans’ court did not abuse

its discretion in terminating Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(2) and (b). See T.S.M., supra. Accordingly, we affirm

the orphans’ court’s May 12, 2015 orders.

     Orders affirmed.




                                    -9-
J-S63016-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2015




                          - 10 -
                                                                                            A.1u~
                                                                                      Circulated 11/12/2015 12:57 PM


                                                                              HUcCE!Y.ED          JW. 2 3 l/JIS
                                          .                                      .
                     COURT OF COMMON PLEAS OF MONROE COUNTY
                            FORTY-THIRD JUDICIAL DISTRICT
                          COMMONWEALTH OF PENNSYLVANIA
                              JUVENILE COURT DIVISION

    IN THE INTEREST OF C.S., a minor                               20 OCA 2015
                                                             APPEAL NO. 1934 EDA 2015



    -
    IN THE INTEREST OF M.S., a minor                               19 OCA 2015
                                                             APPEAL NO. 1933 EDA 2015




    IN THE INTEREST OF S.S., a minor                               18 OCA 2015
                                                              APPEAL NO. 1928 EDA 2015




    IN THE INTEREST OF S.S., a minor                               21 OCA 2015
                                                              APPEAL NO. 1935 EDA 2015


                           OPINION PURSUANT TO Pa. R.A.P. 1925(a)

         A.J. ("Mother") has appealed our decrees terminating her parental rights to her

children, C.S.,      M.S., S.S.1,      and S.S. 2. (collectively "the Children").' The parental

rights of the children's father, S.S. ("Father") were also terminated.                      However, Father

did not file an appeal.

         As required by the Children's Fast Track Rules, Mother filed statements of

errors complained of on appeal pursuant to Pa. R.A.P. 1925(b) with her notices of

appeal.      The statements are identical. In each case, Mother raises the same

boilerplate, general assertion that, "[t]he trial Court erred by terminating the parental

rights of the biological mother because statutory grounds for termination of parental
I
  Two of the Children have the initials "S.S." As a result, we will use "S.S. I," whose case is docketed to No. 18
OCA 2015, to designate the older of the two children, and "S.S.2," whose case is docketed to No. 21 OCA 2015,
to designate the younger.
                                                                                      Circulated 11/12/2015 12:57 PM




    rights under 23 Pa. C.S.A        §2511     (a)(1 ), (2), (5), (8), and (b) were not established by

    clear and convincing evidence, and because termination                    of parental     rights does not

    serve the developmental,         physical,    and emotional       needs and welfare of the child."

    Mother's assertions are meritless. 2

           This family first came to the attention of Monroe County Children and Youth

    Services ("CYS") in 2010, before S.S.2 was born. Specifically, during the 2010 - 2011

    school year, CYS received two referrals that Mother's older child, AP., the Children's

    half-sibling, was truant from school. (N.T., 5/4/2015, pp. 4-7).

           In December of 2010, CYS received a referral that Mother was using drugs, that

    she was not properly supervising the children, and that there was no heat in the home.

At that time, Father was in jail for non-payment of child support for children who lived

with their mother in a different state. (Id.).

          The allegations were substantiated and it was discovered that AP. had not

been in school for a month. CYS facilitated a private arrangement whereby. the

children, including AP., went to live with Paternal Grandmother. After Father was

released from jail, he resided with the children in Paternal Grandmother's home. (Id.).

Mother lived separately.

          Thereafter, CYS provided services to the family. In April of 2011, AP. was

removed from Paternal Grandmother's home and placed in foster care due to a

physical altercation between Father and AP. (Id. at 7).

          CYS continued to monitor and provide services to the family. In December of

2011,     Mother gave birth to another sibling, LL., who is not involved in these cases.

2
  Although the children's cases are docketed separately, we are filing a single, consolidated opinion because the
relevant facts and history are the same, the challenged decrees were issued following a single, consolidated
termination hearing, and the issues raised by Mother in all cases are identical.

                                                        2
                                                                        Circulated 11/12/2015 12:57 PM




LL.'s father is S.L., not Father. L.L. was taken into custody, and ultimately        adjudicated

dependent,       as a result of Mother's   continued   drug use, unstable housing,     and non-

compliance with family service plans for the Children.      (Id.).

        In 2012, CYS administratively split the family's cases. The cases involving AP.

and LL., both of whom had been adjudicated dependent, were assigned to and

serviced by the Adoption Unit. A separate case remained open in the. Protective Unit

for the Children, who had not at the time been adjudicated dependent. (Id. at 8).

        In November of 2012, the case involving the Children was closed. At that time,

the Children were living with Father and were doing well. Paternal Grandmother

remained involved. Mother was not involved. (Id.).

        Thereafter, the cases involving AP. and L.L. moved to termination of parental

rights. LL. was subsequently adopted. AP. remains in foster care. (Id.at 8-9).

        In April of 2013, CYS received a referral about Father's drug use, lack of

supervision, and poor conditions in the home. The allegations were unsubstantiated.

(Id. at 9-10).

        Father struggled somewhat, but was able to care for the other Children for a

while. As time progressed, it became apparent that M.S. had some behavior issues.

Father asked for help, but never followed through on the suggestions and assistance

offered by CYS. (Id. at 17).

        In September of 2013, CYS received a referral that Mother, who had been

incarcerated for non-payment of support for the Children, was at a local hospital about

to give birth to S.S.2. At that time, Father and the other Children were living with

Father's friend. Father and Mother planned that, after birth, S.S.2 would live with



                                                3
                                                                        Circulated 11/12/2015 12:57 PM




 Father. Due to the known history of the family,          and because Father was living in a

residence outside of Monroe County unknown to the agency for which Father could

not give the address, CYS told Father that it would need to inspect the home before

S.S.2 could live there. Father refused,      indicating    that he was not sure whether      his

friend would permit CYS into the home. As a result, emergency protective custody was

taken of S.S.2 and she was placed in foster care upon her release from the hospital.

(Id. at 11-13 and 51}. S.S.2 has remained in care ever since. (Id. at 11-13 and 51).

       Paternal Grandmother's home was not at the time an option because it was

being renovated. Unfortunately, the renovation lasted a long time, well into the

dependency cases for the Children.

       At the ensuing shelter care hearing, protective custody was continued. Father

visited S.S.2 with the other Children and spoke to the CYS caseworker. During the

conversation, Father indicated that he and Mother had· reconciled and that they

planned to live together after Mother was released. The CYS caseworker indicated

that, due to the overall history, the agency would remain involved. (Id. at 10-13).

       S.S.2's   dependency hearing was convened on September 11, 2013. At that

time, Mother was still in jail and Father reported that he had lost his job and had to

move again. Father's plan was to live with another friend. S.S.2 was adjudicated

dependent and aggravated circumstances were found as to Mother because her

parental rights to A.P. and L.L. had previously been terminated. S.S.2              has been

dependent ever since. (Id. at 15 and 51 ).

      On September 17, 2013, Father came for a visit with S.S.2. At that time, he told

the caseworker that he was homeless, had been living between friends' houses, and



                                              4
                                                                            Circulated 11/12/2015 12:57 PM




had at times been living out of his car. He asked for help and for the Children to be

placed in foster care until he could "get his act together." CYS personnel encouraged

Father to try to work things out. Father agreed. Paternal Grandmother put the family

up in a hotel for a night. Thereafter, with CYS's assistance,           Father and moved into a

family shelter with C.S.,   M.S., and S.S.1.   (Id. at 19-21 ).

       In early October of 2013, Father was stopped by police in New Jersey while

driving with heroin and the Children in the car. He was arrested and charged with

possession of heroin and endangering the welfare of the Children.                          Paternal

Grandmother picked up the children and stayed with them for a night in a hotel.

Unfortunately, she could not be a resource for them because her house was still being

renovated and was not safe. (Id.).

       As a result, on October 9, 2013, C.S., M.S.,                 and S.S.1 were taken into

protective custody. They have remained in care ever since. Later in October, all three

Children were adjudicated dependent. (Id. at 21-23). Paternal Grandmother remained

involved and had unsupervised community visits with all of the Children.

       In January of 2014, Mother was released from jail. Four months later, in April of

2014, Father was released from prison. Review hearings were held in May of 2014. At

that time, neither parent had satisfied their service plan goals. While both visited the

Children, neither had housing or a documentable source of income and Mother was

somewhat irregular with respect to drug screening.                In addition, neither parent had

attended M.S.'s      evaluations or counseling sessions.               (Id. at 26-29 and 34).

       Subsequently, Father pied guilty to child endangerment. He was placed on




                                                5
                                                                        Circulated 11/12/2015 12:57 PM




probation for 18 months. Conditions of his probation included compliance with the

plans developed for him by CYS and drug screening.

         In the summer       of 2014,   Father was afforded community visits supervised by

Paternal    Grandmother.       After an initial   problem or two,   Mother was approved to

participate in the visits as well. During this summer period, Mother began to slip on

providing drug screens. Significantly,       although denying use, Mother tested positive for

Morphine    on two screens that she did provide.         In September of 2014,    both parents

asked for a meeting to discuss the Children and their goals.          Neither parent showed

up.   (Id. at 36-42 and 59).

         Permanency review and goal change hearings were held on October 31, 2013.

As of the hearing, neither parent had housing or documentable income, Mother had

not been compliant with drug screening, and, as indicated, Mother had tested positive

for morphine. Dependency was continued and the goal of each child's case was

changed to termination of parental rights and adoption. (Orders dated October 31,

2014).

         Until the fall of 2013, the basic plan had been for the Children and Father to

move into Paternal Grandmother's home when the renovations were completed.

However, around Thanksgiving, Father informed CYS that he was no longer interested

in that plan. (Id. at 65).

         Between the goal change hearing and February of 2015, Mother's cooperation

and participation began to wane. While Mother visited during this period, she did not

provide drug screens at the frequency requested by CYS.              Curiously, when she did

provide screens, Mother insisted on wearing latex gloves and samples given on those



                                                  6
                                                                      Circulated 11/12/2015 12:57 PM




 occasions did not register any temperature.      The last screen given to CYS was on

January 29, 2015. In addition, Mother (and Father) missed several appointments with

CYS, including appointments      scheduled at their request or for which caseworkers

agreed to meet them before regular hours. Further, Mother still did not have housing.

During this period she wa.s living either with friends or with Father in a motel. Similarly,

Mother still did not have documentable      income.   She informed CYS that she was a

dancer at a Gentlemen's    Club, but provided only her own self-generated compilation of

her purported    gross income and expenses.        She did not provide a copy of the

agreement she supposedly signed with the club or deposit slips showing money in the

bank. Finally,   Mother stopped visiting the Children.     The last time she (or Father)

visited any of the Children was on February 1, 2015, a visit at which the family

celebrated C.M.'s   birthday. Mother and Father left several subsequent messages that

they were unable to attend visits or meetings due to car problems,                but at the

termination hearing Mother acknowledged that the vehicle problems were resolved by

mid-March. Along similar lines, Mother testified that she grossed between $1,500 and

$2,000 per week at the Gentlemen's      Club, a salary that should objectively have been

sufficient to provide for transportation to visits and sustain suitable housing. (Id. at 41-

48, 53, 57-58, 61, 64-65, 69-73, and 79-82).

       In early February 2015, CYS received a referral that Mother was using pills. (Id.

at 49). Since Mother did not attend visits or appointments, the agency was unable to

discuss the referral with her.

       By February of 2015, the renovations at Paternal Grandmother's house had

been completed and the home was safe for the Children. In February and early March



                                             7
                                                                      Circulated 11/12/2015 12:57 PM




 2015, the Children were transitioned    into Paternal Grandmother's home. Although the

transition has been somewhat hard on the Children,      especially C.S. and M.S.,    Paternal

 Grandmother      is handling   it well and the Children   are adjusting.   The unrebutted

evidence is that Paternal Grandmother loves the Children and they love her. Paternal

Grandmother wants to be a permanent resource for the Children, and the Children are

bonded with her. (Id. 47-51 and 55).

          The Children are doing well and their needs are being met by Paternal

Grandmother. All are adjusting to living with Paternal Grandmother full-time. C.S.,

M.S., and S.S.1     are all in elementary school. C.S. is going into fourth grade. She is

receiving counseling to help her with the transition into living full-time with Paternal

Grandmother. M.S.       is properly placed in a partial hospitalization program through

school, where he is being appropriately evaluated, treated, and followed, and where

behavioral and adjustment issues are being addressed. M.S. and C.S. are receiving

speech therapy. S.S.1      is going into first grade and is doing well. S.S.2 is not yet of

school age. None of the children have any physical medicine issues. (Id. at 51-53 and

62-63).

        On March 4, 2015, CYS filed petitions seeking termination of both parents'

parental rights to all four children. The petitions were served on Mother on March 29,

2015.

        A hearing on the petitions was held on May 4, 2015. Several CYS caseworkers

and Mother testified, CYS introduced nineteen exhibits, and Mother introduced one

exhibit. At the conclusion of the hearing, counsel for Mother opposed termination. She

argued that Mother "has made steps toward meeting the requirements that Children



                                              8
                                                                     Circulated 11/12/2015 12:57 PM




 and youth have put on her," and asked the Court to leave the record open so that

Mother could provide additional income information and a lease that Mother indicated

she would be signing the day after the hearing. Mother's request was granted and the

record was left open. The solicitor for CYS then expressed her opinion that the agency

had proven statutory grounds for termination of both parents' parental          rights. The

Children's Guardian ad /item agreed that CYS had proven its case for termination as to

all four of the Children, and expressed her belief that termination was in the best

interests of the Children. Thereafter, the parties and their attorneys were informed that,

based on the evidence presented, the undersigned believed that CYS had met its

burden of proving statutory grounds for termination, but that the needs and welfare

and bond affects analyses would be considered and taken under advisement. Finally,

the parties were invited to submit memoranda on the issues. (Id. at 84-88).

       Subsequently, Mother supplemented the record with a copy of a lease and

some additional income information. The income information consisted only of

Mother's hand-written accounting of her gross earnings and expenses - the same

type of general, self-generated information she previously provided to CYS. (Mother's

Additional Exhibits, filed May 8, 2015). No briefs were submitted.

       The law we applied to the facts of these cases in reaching the decisions being

challenged in these appeals is well settled. In comprehensive summary:

       In termination cases, the burden is upon the petitioner, in· this case CYS, to

prove by clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid. In re T.D., 949 A.2d 910 (Pa. Super. 2008); In

re S.H., 879 A.2d 802, 806 (Pa. Super. 2005). Clear and convincing evidence has



                                            9
                                                                     Circulated 11/12/2015 12:57 PM




been defined as "testimony that is so clear, direct, weighty and convincing as to enable

the trier of fact to come to a clear conviction,   without hesitation,   of the truth of the

precise facts in issue."   In re K.Z.S., 946 A.2d 753, 757 (Pa. Super. 2008) (citation

omitted). It is well established that a court must examine the individual circumstances

of each and every case and consider all explanations offered by the parent to

determine if the evidence in light of the totality of the circumstances clearly warrants

termination. In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

       Termination of parental rights is controlled by Section 2511 of the Adoption Act,

23 Pa. C.S.A. Section 2511. In this case, CYS sought termination of Mother's parental

rights on the following grounds:

             Section 2511. Grounds for Involuntary Termination

      (a)    General Rule. - The rights of a parent in regard to a child
             may be terminated after a petition filed any of the following
             grounds:

     (1)     The parents have, for a period of more than six (6) months
             prior to the filing of this petition, failed to perform their
             parental duties;

     (2)     The repeated and continued incapacity, abuse, neglect or
             refusal of the parents has caused the child to be without
             essential parental care, control or subsistence necessary
             for his physical and mental well-being and the conditions
             and causes of the inability, abuse, neglect or refusal have
             not been remedied by the parents;

                                         * * *
      (5)    The child has been removed from the care of the parent by
             the court or under a voluntary agreement with an agency
             for a period of at least six months, the conditions which led
             to the removal or placement of the child continue to exist,
             the parent cannot or will not remedy those conditions
             within a reasonable period of time, the services or
             assistance reasonably available to the parent are not likely
             to remedy the conditions which led to the removal or


                                           10

                                                                                                      . I
                                                                   Circulated 11/12/2015 12:57 PM




              placement of the child within a reasonable period of time
              and termination of the parental rights would best serve the
              needs and welfare of the child.

                                         ***
       (8)    The child has been removed from the care ofthe parent by
              the court or under a voluntary agreement with an agency,
              12 months or more have elapsed from the date of removal
              or placement, the conditions which led to the removal or
              placement of the child continue to exist and termination of

             parental rights would best serve the needs and welfare of
             the child.

                                        ***

       (b)   Other considerations - The court in terminating the rights
             of a parent shall give primary consideration of the
             developmental, physical and emotional needs and welfare
             of the child. The rights of a parent shall not be terminated
             solely on the basis of environmental factors such as
             inadequate housing, furnishings, income, clothing and
             medical care if found to be beyond the control of the
             parent. With respect to any petition filed pursuant to
             subsection (a)(1 ), (6), or (8), the court shall not consider
             any efforts by the parent to remedy the conditions
             described therein which are first initiated subsequent to
             the giving of notice of the filing of the petition.

23 Pa. C.S.A. Section 2511(a)(1), (2), (5), (8), and (b). Satisfaction of any subsection

of Section 2511(a), along _with consideration of Section 2511(b), is sufficient for

involuntary termination of parental rights. In re K.Z.S., supra; In re R.J.S., 901 A.2d

502 (Pa. Super. 2006). Accordingly, an appellate court "need only agree with the

orphan's court as to any one subsection of Section 2511 (a), as well as Section

2511(b), in order to affirm." In re B.L. W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

bane), app. den., 863 A.2d 1141 (.Pa. 2004). See also In re Adoption of C.J.P., 114

A.3d 1046 (Pa. Super. 2015); In re K.H.B., 107 A.3d 175 (Pa. Super. 2014).

      Section 2511 requires a bifurcated analysis.
                                                                      Circulated 11/12/2015 12:57 PM




               Initially, the focus is on the conduct of the parent. The party
              seeking termination must prove by clear and convincing
              evidence that the parent's conduct satisfies the statutory
              grounds for termination delineated in Section 2511 (a). Only
              if the court determines that the parent's conduct warrants
              termination of his or her parental rights does the court
              engage in the second part of the analysis pursuant to
              Section 2511 (b): determination of the needs and welfare of
              the child under the standard of best interests of the child.
              One major aspect of the needs and welfare analysis
              concerns the nature and status of the emotional bond
              between parent and child, with close attention paid to the
              effect on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). See also In re

Adoption of C.J.P., supra; In re T.O., supra; In re Adoption of R.J.S., supra.

       In ·analyzing the conduct of a parent, the applicable statutory language must be

considered. As the third sentence of Section 2511(b) directs, when subsections (a)(1),

(6), or (8) of Section 2511 (a) are cited as the grounds for termination, we may not

consider actions of a parent to remedy the conditions that necessitated the dependent

child's placement which are initiated after the parent receives notice of the filing of the

termination petition. In re Adoption of C.J.P., supra; In re K.Z.S., supra; In re D.W.,

856 A.2d 1231 (Pa. Super. 2004).

       Under Section 2511(a)(1 ), parental rights may be terminated if, for a period of at

least six months, a parent either demonstrates a settled purpose of relinquishing

parental claims to a child or fails to perform parental duties. In re Adoption of R.J.S.,

supra; In re Adoption of J.M.M., 782 A.2d 1024 (Pa. Super. 2001).          As the Superior

Court has explained:

             A court may terminate parental rights under Section
             2511(a)(1) where the parent demonstrates a settled
             purpose to relinquish parental claim to a child or fails to


                                            12
                                                                    Circulated 11/12/2015 12:57 PM




              perform parental duties for at least the six months prior to
              the filing of the termination petition. Although it is the six
              months immediately preceding the filing of the petition that
              is most critical to the analysis, the court must consider the
              whole history of a given case and not mechanically apply
              the six-month statutory provision.

In re K.Z.S., supra at 758 (Pa. Super. 2008) (case citations and quotation marks

omitted). See also In re Z.P., 994 A.2d 1108 (Pa. Super. 2010).

       The grounds for termination of parental rights under Section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative misconduct.

Rather, those grounds may include acts of refusal as well as incapacity to perform

parental duties.

             Parental rights may be terminated pursuant to Section
             2511(a)(2) if three conditions are met: (1) repeated and
             continued incapacity, abuse, neglect or refusal must be
             shown; (2) such incapacity, abuse, neglect or refusal must
             be shown to have caused the child to be without essential
             parental care, control or subsistence; and (3) it must be
             shown that the causes of the incapacity, abuse, neglect or
             refusal cannot or will not be remedied.

             Unlike subsection (a)(1), subsection (a)(2) does not
             emphasize a parent's refusal or failure to perform parental
             duties, but instead emphasizes the child's present and
             future need for essential parental care, control or
             subsistence necessary for his physical or mental wellbeing.
             23 Pa.C.S.A. § 2511(a)(2). Therefore, the language in
             subsection (a)(2) should not be read to compel courts to
             ignore a child's need for a stable home and strong,
             continuousparental ties, which the policy of restraint in
             state intervention is intended to protect. This is particularly
             so where      disruption of the family has already occurred
             and there is no reasonable prospect for reuniting it. ...
             Further, grounds for        termination under subsection
             (a)(2) are not limited to affirmative misconduct; those
             grounds may include acts of incapacity to perform parental
             duties.
                                                                  Circulated 11/12/2015 12:57 PM




In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (case citations and internal quotation

marks omitted) (emphasis in original). See In re Adoption of R.J.S., supra. Thus,

             While sincere efforts to perform parental duties can
             preserve parental rights under subsection (a)(1), those
             same efforts may be insufficient to remedy parental
             incapacity under subsection (a)(2). Parents are required to
             make diligent efforts toward the reasonably prompt
             assumption of full parental responsibilities. A parent's vow
             to cooperate, after a long period of uncooperativeness
             regarding the necessity or availability of services, may
             properly be rejected as untimely or disingenuous.

In re Z.P., 994 A.2d at 1117-18 (case citations and internal quotation marks omitted).

Moreover, a court may terminate parental rights under subsection (a)(2), even where

the parent has never had physical custody of the child. In re Adoption of Michael J.C.,

486 A.2d 371, 375 (Pa. 1984); In re Z.P, supre.

       In order for termination pursuant to 23 Pa.C.S.A. § 2511(a)(5) to be proper, "the

following factors must be demonstrated: (1) the child has been removed from parental

care for at least six months; (2) the conditions which led to the child's removal or

placement continue to exist; (3) the parents cannot or will not remedy the conditions

which led to removal or placement within a reasonable period of time; (4) the services

reasonably available to the parents are unlikely to remedy the conditions which led to

removal or placement within a reasonable period of time; and (5) termination of

parental rights would best serve the needs and welfare of the child." In re K.H.B., 107

A.3d 175 (Pa. Super. 2014) (quoting In re Adoption of M.E.P., 825 A.2d 1266, 1273-

7 4 (Pa.Super.2003)). See also In re Adoption of K.J., 936 A.2d 1128, 1133 (Pa. Super.

2007), app. den., 951 A.2d 1165 (Pa. 2008).

       To terminate parental rights under Section 2511 (a)(8), the party seeking

termination of parental rights need only show "(1) that the child has been removed

                                           14
                                                                     Circulated 11/12/2015 12:57 PM




 from the care of the parent for at least twelve months; (2) that the conditions which led

to the removal or the placement of the child still exist;     and (3) that termination of

parental rights would best serve the needs and welfare of the child."     In re Adoption of

R.J.S., supra at 511. See In re Adoption of M.E.P., 825 A.2d 1266 (Pa. Super. 2003).

The one year time period is significant. As the Superior Court has explained:

              Section 2511 (a)(8) sets a twelve-month time frame for a
              parent to remedy the conditions that led to the children's
              removal by the court. Once the twelve-month period has
              been established, the court must next determine whether
              the conditions that led to the child's removal continue to
              exist, despite the reasonable good faith efforts of OHS
              supplied over a realistic period. The relevant inquiry in this
              regard is whether the conditions that led to removal have
              been remedied and thus whether reunification of parent
              and child is imminent at the time of the hearing. This Court
              has acknowledged:

                   [T]he application of Section (a)(8) may seem
                   harsh when the parent has begun to make
                   progress toward resolving the problems that had
                   led to removal of her children. By allowing for
                   termination when the conditions that led to
                   removal continue to exist after a year, the statute
                   implicitly recognizes that a child's life cannot be
                   held in abeyance while the parent is unable to
                   perform the actions necessary to assume
                   parenting responsibilities. This Court cannot and
                   will not subordinate indefinitely a child's need for
                   permanence and stability to a parent's claims of
                   progress and hope for the future.

In re I.E.P.,. 87 A.2d 340, 345-46 (Pa. Super. 2014) (case citations and internal

quotation marks omitted).

      With respect to the "needs and welfare" analysis pertinent to subsections

2511(a) (5), (8), and (b), the Superior Court has observed:

              [l]nitially, the focus in terminating parental rights is on the
              parent, under Section 2511(a), whereas the focus in


                                            15
                                                                      Circulated 11/12/2015 12:57 PM




                  Section 2511 (b) is on the child. However, Section
                  2511 (a)(8) explicitly requires an evaluation of the 'needs
                 and welfare of the child' prior to proceeding to Section
                 2511 (b), .which focuses on the 'developmental, physical
                 and emotional needs and welfare of the child.' Thus, the
                 analysis under Section 2511 (a)(8) accounts for the needs
                 of the child in addition to the behavior of the parent.
                 Moreover, only if a court determines that the parent's
                 conduct warrants termination of his or her parental rights,
                 pursuant to Section 2511 (a), does a court engage in the
                 second part of the analysis pursuant to Section 2511 (b):
                 determination of the needs and welfare of the child under
                 the standard of best interests of the child. Accordingly,
                 while both Section 2511(a)(8) and Section 2511(b) direct
                 us to evaluate the 'needs and welfare of the child,' w_e are
                 required to resolve the analysis relative to Section
                 2_511 (a)(8), prior to addressing the 'needs and welfare' of
                 [the child], as proscribed by Section 2511 (b); as such, they
                 are distinct in that we must address Section 2511 (a) before
                 reaching Section 2511 (b).

In re Adoption of C.L.G., 956 A.2d 999, 1008-1009 (Pa. Super. 2008) (en bane)

(citations omitted). See also In re I.E.P., supra; In re Adoption of K.J., supra at 1133.

Subsection 2511(a)(8), "does not require an evaluation of the remedial efforts of either

the parent or OHS." In re B.C., 36 A.3d 601, 611 (Pa. Super. 2012) (citing C.L. G., 956

A.2d at 1007).

         Simply put, Section 2511, including the subsections cited and explained above,

outlines certain irreducible requirements that parents must provide for their children.

Parents who cannot or will not meet the requirements within a reasonable time

following intervention by the state may properly be considered unfit and have their

parental rights terminated. In re K.Z.S., supra; In re B.L.L., 787 A.2d 1007 (Pa. Super.

2001).

         There is no simple or easy definition of parental duties. However, the appellate

cases make it very clear that parenting is an active rather than a passive obligation


                                              16
                                                                            Circulated 11/12/2015 12:57 PM




that, even in the face of difficulty, adversity, and incarceration,          requires a parent to

take and maintain a place of importance in the child's life.            The following passage is

instructive:

                Parental duty is best understood in relation to the needs of
                a chud. A child needs love, protection, guidance, and
                support. These needs, physical and emotional, cannot be
                met by a merely passive interest in the development of the
                child. Thus, this court has held that the parental obligation
                is a positive duty which requires affirmative performance.

                                                 ***

                A parent must utilize all available resources to preserve the
                parental relationship,    and must exercise reasonable
                firmness in resisting obstacles placed in the path of
                maintaining the parent-child        relationship.    Parental
                rights are not preserved by waiting for a more suitable or
                convenient time to perform one's parental· responsibilities
                while others provide the child with his or her physical and
                emotional needs.

In re K.Z.S., supra at 759. See also In re Bums, 379 A.2d 535 (Pa. 1997); Adoption of

Baby Boy A. v. Catholic Social Services of the Diocese of Harrisburg, 517 A.2d 1244

(Pa. 1986); In re Shives, 525 A.2d 801 (Pa. Super. 1987).

       In relation to the parental requirements outlined in Section 2511, when a parent

is separated    from his or her child, it is incumbent           upon the parent "to maintain

communication      and   association      with    the   child.   This   requires   an   affirmative

demonstration     of parental devotion,      imposing upon the parent the duty to exert

himself, to take and maintain a place of importance in the child's life."           In re G.P.-R.,

851 A.2d 967, 977 (Pa. Super. 2004).             When a parent has abandoned or effectively

abandoned a child,

                [t]o be legally significant, the post abandonment contact
                must be steady and consistent over a period of time,


                                                  17
                                                                       Circulated 11/12/2015 12:57 PM




                contribute to the psychological health of the child, and
                must demonstrate a serious intent on the part of the parent
                to recultivate a parent-  child relationship and must also
                demonstrate a willingness and capacity to understand the
                parental role. The parent wishing to reestablish his
                parentalresponsibilities
                                       bears the burden of proof on
                this question.

In re T.D., 949 A.2d at 919 (case citations and brackets omitted) (emphasis in

original).   Finally, parents are required to make diligent efforts towards assumption or

resumption of full parental responsibilities. Accordingly, a parent's vow to cooperate,

after a long period of being uncooperative regarding the necessity or availability of

services,. may properly be rejected as untimely or disingenuous. In re Adoption of K.J.,

supra; In re A.LO., 797 A.2d 326 (Pa. Super. 2002).

        Once statutory grounds for termination have been established, the court must,

in accordance with Section 2511 (b), consider whether the child's needs and welfare

will be met by termination.    A proper Section 2511 (b) analysis focuses on whether

termination of parental rights would best serve the developmental, physical, and

emotional needs and welfare of the child.        Intangibles such as love, comfort, security,

and stability are involved in the inquiry. One major aspect of the needs and welfare

analysis concerns the nature and status of the emotional bond, if any, between parent

and child.    If a bond is determined to exist, the effect on the child of permanently

severing the bond must be analyzed and considered.            See In re K.M., 53 A.3d 781

(Pa. Super. 2012); In re T.D., supra; In re L.M., supra; In re Adoption of R.J.S., supra.

As to the bond analysis, the Superior Court has stated:

               in conducting a bonding analysis, the court is not required
               to use expert testimony, but may rely on the testimony of
               social workers and caseworkers. In re Z.P., 994 A.2d 1108,
               1121 (Pa. Super. 2010). This Court has observed that no


                                            18
                                                                   Circulated 11/12/2015 12:57 PM




              bond worth preserving is formed between       a child and a
              natural parent where the child has been in    foster care for
              most of the child's life, and the resulting   bond with the
              natural parent is attenuated. In re K.Z.S.,   946 A.2d 753,
              764 (Pa.Super.2008).

In re K.H.B., 107 A.3d 175, 180 (Pa. Super. 2014).

       In addition to a bond examination, a court may equally

              emphasize the safety needs of the child under subsection
              (b), particularly in cases involving physical or sexual abuse,
              severe child neglect or abandonment, or children with
              special needs. The trial court should also examine the
              intangibles such as the love, comfort, security, and stability
              the child might have with the foster parent. Another
              consideration is the importance of continuity of
              relationships to the child and whether the parent-child
              bond, if it exists, can be severed without detrimental effects
              on the child. All of these factors can contribute to the
              inquiry about the needs and welfare of the child.

In re K.Z.S., 946 A.2d at 763 (emphasis in original).

      When, as here, the petitioner is an agency, "it shall not be required to aver that

an adoption is presently contemplated nor that a person with a present intention to

adopt exists." 23 Pa.C.S.A. § 2512(b). However, the existence or absence of a pre-

adoptive home is an important factor. So is the relationship between the child and the

foster or pre-adoptive parents. As our Supreme Court cogently stated, "[cJommon

sense dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their foster

parents. In re: T.S.M., 71 A.3d 251, 268 (Pa. 2013). See In re K.M., supra.

      In reviewing the evidence in support of termination under section 2511 (b), our

Supreme Court recently stated:

             [l]f the grounds for termination under subsection (a) are
             met, a court 'shall give primary consideration to the


                                            19
                                                                    Circulated 11/12/2015 12:57 PM




             developmental, physical and emotional needs and welfare
             of the child.' 23 Pa.C.S. § 2511 (b). The emotional needs
              and welfare of the child have been properly interpreted to
              include '[i]ntangibles such as love, comfort, security, and
              stability. In In re E.M., [620 A.2d 481, 485 (Pa. 1993)]. this
              Court held that the determination of the child's 'needs and
              welfare' requires consideration of the emotional bonds
            . between the parent and child. The 'utmost attention"
              should be paid to discerning the effect on the child of
              permanently severing the parental bond.

In re T.S.M. 71 A.3d at 267. The Court additionally observed:

             contradictory considerations exist as to whether termination
            will benefit the needs and welfare of a child who has a
            strong but unhealthy bond to his biological parent,
            especially considering the existence or lack thereof of
             bonds to a pre-adoptive family. As with dependency
            determinations, we emphasize that the law regarding
            termination of parental rights stiould not be applied
            mechanically but instead always with an eye to the best
            interests and the needs and welfare of the particular
            children involved .... Obviously, attention must be paid to the
            pain that inevitably results from breaking a child's bond to a
            biological parent, even if that bond is unhealthy, and we
            must weigh that injury against the damage that bond may
            cause if left intact. Similarly, while termination of parental
            rights generally should not be granted unless adoptive
            parents are waiting to take a child into a safe and loving
            home, termination may be necessary for the child's needs
            and welfare in cases where the child's parental bond is
            impeding the search and placement with a permanent
            adoptive home.

            In weighing the difficult factors discussed above, courts
            must keep the ticking clock of childhood ever in mind.
            Children are young for a scant number of years, and we
            have an obligation to see to their healthy development
            quickly. When courts fail, as we have in this case, the
            result, all too often, is catastrophically maladjusted children.
            In recognition of this reality, over the past fifteen years, a
            substantial shift has occurred in our society's approach to
            dependent children, requiring vigilance to the need to
            expedite children's placement in permanent, safe, stable,
            and loving homes.



                                          20
                                                                      Circulated 11/12/2015 12:57 PM




 In re T.S.M., 71 A.3d at 269.

        In this case, Mother was incarcerated for a portion of the time that the children

were in care. Incarceration, standing alone, neither constitutes sufficient grounds for

termination of parental rights nor removes the obligation to perform required "bond

effects" and "needs and welfare" analyses.         However; it is a factor that must be

considered and, in a proper case, such as when a parent is serving a prohibitively long

sentence, may be determinative. In re Adoption of S.P., 47 A.3d 817 (Pa. 2012); Z.P.,

994 A.2d at 1120. "Each case of an incarcerated parent facing termination must be

analyzed on its own facts, keeping in mind ... that the child's need for consistent

parental care and stability cannot be put aside or put on hold simply because the

parent is doing what she is supposed to be doing in prison." In re E.A.P., 944 A.2d at

84.

       The analysis depends in part on the asserted grounds for termination. In

subsection (a)(1) abandonment cases, our Supreme Court has stated:

                [A] parent's absence and/or failure to support due to
                incarceration is not conclusive on the issue of
                abandonment. Nevertheless, we are not willing to
                completely toll a parent's responsibilities during his or her
                incarceration. Rather, we must inquire whether the parent
                has utilized those resources at his or her command while in
                prison in continuing a close relationship with the child.
                Where the parent does not exercise reasonable firmness in
                declining to yield to obstacles, his other rights may be
                forfeited.

In re Adoption of S.P., 47 A.3d at 828 (quoting In re Adoption of McCray, 331 A.2d

652, 655 (Pa.     1975)   (footnotes and internal quotation marks omitted). Thus, in an

abandonment case, a parent is required to both utilize available resources and take

affirmative steps to support a parent-child relationship.   If the parent fails to do so, his

                                             21
                                                                       Circulated 11/12/2015 12:57 PM




 parental rights may be terminated.      See In re Adoption of WJ.R., 952 A.2d 680 (Pa.

Super. 2008); In re E.A.P., supra; In re K.J., supra. However, utilization of available

resources does not guarantee preservation of parental rights. The statutory criteria,

the facts and circumstances of each case, and the best interests, needs, and welfare

of the child must all still be considered.

          In cases involving parental incapacity, our Supreme Court recently held that:

                incarceration is a factor, and indeed can be a determinative
                factor, in a court's conclusion that grounds for termination
                exist under§ 2511(a)(2) where the repeated and continued
                incapacity of a parent due to incarceration has caused the
                child to be without essential parental care, control or
                subsistence and that the causes of the incapacity cannot or
                will not be remedied.

In re Adoption of S.P, 47 A.3d. at 828. In more expanded terms, the Supreme Court

stated:

                In line with the expressed opinion of a majority of justices in
                [In re R.I.S., 614 Pa. 275, 36 A.3d 567 (2011) ], our prior
                holdings regarding incapacity, and numerous Superior
                Court decisions, we now definitively hold that incarceration,
                while not a litmus test for termination, can be determinative
                of the question of whether a parent is incapable of
               _providing "essential parental care, control or subsistence"
                and the length of the remaining confinement can be
                considered as highly relevant to whether "the conditions
                and causes of the incapacity, abuse, neglect or refusal
                cannot or will not be remedied by the parent," sufficient to
                provide grounds for termination pursuant to 23 Pa.C_.S. §
                2511(a)(2).

Id. at 830. In sum, a parent's incarceration "is relevant to the subsection {a)(2) analysis

and, depending on the circumstances of the case, it may be dispositive of a parent's

ability to provide the "essential parental care, control or subsistence" that the section

contemplates." In re A.O., 93 A.3d at 897.



                                             22
                                                                                Circulated 11/12/2015 12:57 PM




       Finally,    before   filing   a     petition    for    termination   of parental    rights,   the

Commonwealth         is generally        required     to make      reasonable   efforts   to promote

reunification of parent and child. In re Adoption of R.J.S. See also In re Adoption of

M.E.P., 825 A.2d 1266 (Pa. Super. 2003).                     However, the Commonwealth does not

have an obligation to make reunification efforts indefinitely.

              The Commonwealth has an interest not only in family
              reunification but also in each child's right to a stable, safe,
              and healthy environment, and the two interests must both
              be considered. A parent's basic constitutional right to the
              custody and rearing of his or her child is converted, upon
              the parent's failure to fulfill his or her parental duties, to the
              child's right to have proper parenting and fulfillment of his
              or her potential in a permanent, healthy, safe environment.
              When reasonable efforts to reunite a foster child with his
              or her biological parents have failed, then the child welfare
              agency must work 'tcward terminating parental rights and ·
              placing the child with adoptive parents. The process of
              reunification or adoption should be completed within
              eighteen (18) months. While this time frame may in some
              circumstances seem short, it is based on the policy that a
              child's life simply cannot be put on hold in the hope that
              the. parent will summon the ability to handle the
              responsibilities of parenting.

In re Adoption of R.J.S., supra at 507 (internal case citations, quotation marks, and

footnote omitted).

       Applying the law summarized above to the facts of these cases, we found that

statutory grounds for termination of Mother's parental rights had been established by

clear and convincing evidence, and further, that termination of her rights best served

the needs and welfare of the Children. Prompted by Mother's appeal, we have again

carefully reviewed the record and remain convinced that our decisions are supported

by both the facts and the law, and, moreover, fulfilled and advanced the best interests

of the Children.


                                                      23
                                                                                      Circulated 11/12/2015 12:57 PM




           As of the termination hearing, CYS had been involved with this family for more

    than four and one-half years. C.S.,         M.S., and S.S.1       had been dependent and in care

    for nineteen months, and S.S.2 had been under the supervision of CYS and in care for

    twenty months .since        her birth in September             of 2013. In addition,           aggravated

    circumstances had been found in S.S.2's              case based on the termination of Mother's

    parental rights to A.P. and L.L.

           Both before and after the Children were adjudicated dependent and placed in

foster care, Mother consistently demonstrated a lack of capacity to perform parental

    duties for not only the four Children involved in these cases, but also, for A.P., LL.,

and three other children to whom she has given birth.3 In fact, she did not at any time

provide care for S.S.2. · Similarly, despite the provision of services by CYS and some

support from Father and Paternal Grandmother, Mother demonstrated an inability                                 to

remedy the conditions which caused the Children to be placed or to satisfy service

plan goals. In this regard, Mother has consistently been unable to obtain and maintain

either suitable housing or employment.                 She has also continued to use drugs, was

irregular with drug testing and appears to have manipulated the most recent screens

she provided, was in jail for a portion of the case for non-support of the Children, and

has been unable to show that he has the emotional capability to care for the Children.

Additionally,    from the history of this family,             the evidence       presented at numerous

hearings, and our in-person observations of Mother, it is and was clear to us that she

would have no chance of being able to parent or remedy the conditions                             that caused

the Children's placements without the assistance of Father, who has given up and has

3
  Mother has given birth to a total of nine children. She has not had custody of any of them for years. (N.T.,
5/4/2015, p. 66). As discussed, her parental rights to A.P. and L.L. were previously terminated by orders of this
Court.

                                                       24
                                                                                       Circulated 11/12/2015 12:57 PM




    not   appealed     the    termination       decrees.      Further,     foster     parents     or    Paternal

    Grandmother,     rather than Mother,        have provided nurturing and care for the Children

    and have insured that their physical, mental, emotional,                medical, developmental,           and

    daily needs have been met. Finally,           although Mother until early this year was regular

    in visiting the children,    she has not visited          or seen them since February 1, 2015.

    Under these circumstances and the evidence presented at hearing,                        it was clear to us·

that CYS had established             grounds for termination          of Mother's parental rights to the

Children under subsections 2511 (a)(1 ), (2), (5), and (8).4

           With respect to the bond effects and needs and welfare analyses required by

Sections 2511 (a)(5) and (8) and (b) and applicable case law, it was just as clear to us

that the best interests and welfare of the Chrldren                      required that Mother's parental

rights be terminated.         Up until early this year, Mother attended visits on a fairly regular

basis and, at hearing, expressed love for the Children. However, a parent's own

feelings of love and affection for a child, standing alone, do not prevent termination of

parental rights. In re Z.P., 994 A.2d 1108 (Pa. Super. 2010); In re L.M., 923 A.2d 505

(Pa. Super. 2007).           Moreover, Mother's visits and expressions of love have not been

enough to prompt her to find and maintain housing, stay out of prison, take advantage

of the services provided by CYS, stop using drugs, or put herself in the position of

being capable of caring for or parenting the Children. She has simply not

demonstrated the parental stability that the Children need. Similarly, despite the

provision of substantial services, Mother has shown that she is not capable of


4
  On review prompted by Mother's appeal, we have re-considered one aspect of our ruling. We now believe that
Mother's parental rights should not have been terminated as to S.S.2. under Section (a)(5) because S.S.2. came
into protective custody directly from the hospital after her birth, and therefore, was not removed from Mother's
care. However, we continue to believe that our decisions were correct in all other respects.

                                                        25
                                                                         Circulated 11/12/2015 12:57 PM




 remedying the conditions that caused the Children to come into care. This is not new.

As indicated, the same problems have plagued Mother for years with respect to all of

her children.

        More importantly,      Mother has unfortunately       been unable          to satisfactorily

progress to the point that she could          properly parent the Children.           Up until the

beginning of this year, Mother visited the Children. Her unilateral cessation of visits at

that time is at once inexplicable and inconsistent for a parent asking the Court to

preserve her parental rights. In any event, scheduled visits while others care for the

Children, without more, do not satisfy the spectrum of parental duties that Mother

owes the Children.    Scheduled visits do not provide the love. protection. guidance and

support that the Children need, and Mother is obligated to bestow, and do not achieve

the permanency that the law demands and the Children deserve.

       The Children     need and deserve        permanency,     stability, love,     support,   and

parental care. Their needs have not been met by Mother. Instead, they have been met

by others, especially Paternal Grandmother. Moreover, nothing in the record suggests

that Mother will be able to meet the Children's needs in the future.         Mother appeared

at (or shortly after) the termination hearing with a lease, an assertion that she was

employed    at a Gentlemen's      Club,   and a promise       that things would         get better.

However, her eleventh-hour, post-petition efforts are as a matter of law insufficient to

stave off termination    under Sections     2511 (a) (1)   and (8),    and on balance           and

consideration   of all facts, circumstances    and standards,     insufficient     to counter the

overwhelming    evidence supporting termination      of her parental rights on the other

grounds asserted     by CYS.    Moreover,     given the facts presented          at hearing,    and



                                              26
                                                                      Circulated 11/12/2015 12:57 PM




 considering Mother's history, we found that the Children's lives simply could not and

 should not be put on hold in the hopes that, at some point in the future, Mother will

 summon the ability to handle the responsibilities of parenting while maintaining stable

and suitable housing, a job, and sobriety.

      · At hearing, there was some evidence of a bond between Mother and the

children. However, the bond is attenuated and weakened by the fact that S.S~2 never

resided with Mother (or Father) and Mother never parented her, the other three

Children have not lived with Mother for several years, Mother has had only supervised

visits with the Children,   Mother stopped visiting after February 1, 2015, and others,

especially   Paternal Grandmother,    have provided parenting for the Children while

Mother did not.

       On the other hand, the Children are doing well living together with Paternal

Grandmother who, through it all, has been a positive constant in their lives and who is

a permanent resource for them. Paternal Grandmother is bonded with the Children

and they are bonded with her. Simply,              Paternal Grandmother   has provided the

children with the love, support, nurturing,    and care that Mother has been unable to

provide.

       Under these facts, we found that whatever bond exists between Mother and the

Children is neither as strong nor as enduring and nurturing as the bond that exists

between the Children and Paternal Grandmother. Consistently, we found that severing.

parental ties with Mother would not harm the Children mentally,             emotionally,    or

spiritually, while breaking the bond with Paternal Grandmother,      who has been and is

being their parent, would do them significant harm.



                                              27
                                                                                           Circulated 11/12/2015 12:57 PM




          Simply,      under     the facts and circumstances      of this                 case,   we found that

termination of Mother's             parental rights and permanency      with Paternal               Grandmother

would at once best serve the developmental,                physical,         and emotional             needs and

welfare of the Children and promote their best interests.

         We stand by our decisions.




Date:.---+-1--+-/-'"""-2


Cc:
                                     S:_
                           z-1-/--'-"'-[

         Superior Court of Pennsylvania
                                                                        tfd:!1
                                                                         I
                                                                             I
                                                                                 f
                                                                                     j·


                                                                                                                ~
         Jonathan Mark, Judge                                          /                                        =
                                                                                                                ~
                                                                                                     ~          c.n       0
         Kathleen Walters, Esq.                                                                       0
                                                                                                      z         C-        r
                                                                                                                          rn
                                                                                                                c:;
         Hillary Madden, Esq.                                                                         :;:o
         Elizabeth B. Weekes, Esq.
                                                                                                      0
                                                                                                      rn
                                                                                                                'r-o      ::0
                                                                                                                          ;;,;;

                                                                                                      0
                                                                                                                r-o       0
                                                                                                                          -ri
                                                                                                      0
                                                                                                       c:::                   0
                                                                                                                 -0           0
                                                                                                          :z:    :::3         c:
                                                                                                          -i
                                                                                                          -<                  :::0
                                                                                                                  r-o         -i
                                                                                                                              Cf)
                                                                                                          -0
                                                                                                          J>        c:>
                                                                                                                    C)




                                                    28